Title: To Benjamin Franklin from Edmund Clegg, 25 December 1781
From: Clegg, Edmund
To: Franklin, Benjamin


Decr 25: 1781
The Subscriber humbly hopes the importance of the subject proposed will plead his pardon for the want of all formalities of Address.
The Bearer Mr Henry Wild has some things to lay before you, of such a kind as it is humbly hoped, will claim your attention. He is a prudent and honest man, and with his connected friends, equal to the Proposed Undertaking.
If the Scheme is approved, it will be with the Utmost pleasure Promoted, in every thing within the Power, of Your &c &c &c &c
Edmund CleggNo 2 Wilkes Street Spitalfields London
